NOT FOR PUBLICATION                            FILED
                       UNITED STATES COURT OF APPEALS                         JUN 21 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 PARAMJIT SINGH,                                    No.     13-74266

               Petitioner,                          Agency No. A205-243-560

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Paramjit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for asylum,

withholding of removal, and protection under the Convention Against Torture


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act,

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and we review de

novo due process claims, Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010).

We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies as to the length of Singh’s first detention and the amount

his father paid a smuggler to bring him to the United States, as well as on the

omission from Singh’s father’s affidavit of Singh’s first detention, beating, and

subsequent hospitalization. See id. at 1048 (adverse credibility determination was

reasonable under the “totality of circumstances”). The explanations Singh raised

before the BIA do not compel a contrary result, see Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000), and we lack jurisdiction to consider the contentions Singh

raises for the first time in his opening brief, see Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004) (requiring administrative exhaustion of legal claims). We

reject Singh’s contention that the IJ applied the wrong legal standard. In the

absence of credible testimony, Singh’s asylum and withholding of removal claims

                                          2                                    13-74266
fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Singh’s CAT claim

because it was based on the same evidence found not credible and the record does

not otherwise compel the finding that it is more likely than not Singh would be

tortured by or with the consent or acquiescence of the government if returned to

India. See Shrestha, 590 F.3d at 1048-49.

      Finally, we reject Singh’s contentions that the IJ violated his due process

rights. See Lata v. INS, 204 F.3d at 1046 (requiring error to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    13-74266